Exhibit 10.5.2


EXECUTION VERSION


AMENDMENT NO. 1
TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Amendment No. 1 to Amended and Restated Master Repurchase Agreement, dated as of
February 21, 2017 (this “Amendment”), among CREDIT SUISSE FIRST BOSTON MORTGAGE
CAPITAL LLC (the “Administrative Agent”), CREDIT SUISSE AG, a company
incorporated under the laws of Switzerland, acting through its CAYMAN ISLANDS
BRANCH (“CS Cayman”, “Committed Buyer” and a “Buyer”), ALPINE SECURITIZATION LTD
(“Alpine” and a “Buyer”), DITECH FINANCIAL LLC (the “Seller”) and WALTER
INVESTMENT MANAGEMENT CORP. (the “Guarantor”).
RECITALS
The Administrative Agent, Buyers and Seller are parties to that certain (a)
Amended and Restated Master Repurchase Agreement, dated as of November 18, 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Existing Repurchase Agreement”; and as further amended by this Amendment, the
“Repurchase Agreement”) and (b) Amended and Restated Pricing Side Letter, dated
as of November 18, 2016 (the “Pricing Side Letter”). The Guarantor is party to
that certain Amended and Restated Guaranty (as amended, restated, supplemented
or otherwise modified from time to time, the “Guaranty”), dated as of November
18, 2016, by the Guarantor in favor of Administrative Agent for the benefit of
the Buyers. Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Repurchase Agreement, Pricing Side
Letter and Guaranty, as applicable.
The Administrative Agent, Buyers, Seller and the Guarantor have agreed, subject
to the terms and conditions of this Amendment, that the Existing Repurchase
Agreement be amended to reflect certain agreed upon revisions to the terms of
the Existing Repurchase Agreement. As a condition precedent to amending the
Existing Repurchase Agreement, the Administrative Agent and Buyers have required
the Guarantor to ratify and affirm the Guaranty on the date hereof.
Accordingly, the Administrative Agent, Buyers, Seller and the Guarantor hereby
agree, in consideration of the mutual promises and mutual obligations set forth
herein, that the Existing Repurchase Agreement is hereby amended as follows:
SECTION 1.Applicable Law. Section 14(n) of the Existing Repurchase Agreement is
hereby amended by deleting such section in its entirety and replacing it with
the following:
a.    Applicable Law. Seller shall comply with the material requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
except where the failure to comply is not reasonably likely to have a Material
Adverse Effect on Seller or any Purchased Assets.
SECTION 2.    Financial Notices. Section 17(b)(2) of the Existing Repurchase
Agreement is hereby amended by deleting such section in its entirety and
replacing it with the following:
(2)     as soon as available and in any event within forty-five (45) calendar
days after the end of each of the first three fiscal quarters of any fiscal
year, the





--------------------------------------------------------------------------------

        


unaudited consolidated balance sheets of Seller and its consolidated
Subsidiaries as of the end of such period and the related unaudited consolidated
statements of comprehensive income and stockholders’ equity and of cash flows
for the Seller and its consolidated Subsidiaries for such period and the portion
of the fiscal year through the end of such period, accompanied by a certificate
of a Responsible Officer of Seller, which certificate shall state that said
consolidated financial statements fairly present in all material respects the
consolidated financial condition and results of operations of Seller and its
consolidated Subsidiaries in accordance with GAAP consistently applied, as at
the end of, and for, such period;
SECTION 3.    Confidentiality. Section 32 of the Existing Repurchase Agreement
is hereby amended by deleting subsection (a) in its entirety and replacing it
with the following:
a.    This Agreement and its terms, provisions, supplements and amendments, and
notices hereunder, are proprietary to Administrative Agent and Buyers and shall
be held by Seller in strict confidence and shall not be disclosed to any third
party without the written consent of Administrative Agent except for
(i) disclosure to Administrative Agent’s, Buyers’, Seller’s direct and indirect
Affiliates and Subsidiaries, attorneys or accountants, but only to the extent
such disclosure is necessary and such parties agree to hold all information in
strict confidence, (ii) disclosure required by law, rule, regulation or order of
a court or other regulatory body, (iii) disclosure to the disclosing party’s
direct and indirect Affiliates and Subsidiaries, attorneys, accountants, but
only to the extent such disclosure is necessary and such parties agree to hold
all information in strict confidence, (iv)  disclosure required by law, rule,
regulation or order of a court or other regulatory body (“Governmental Order”)
or rating agency in connection with any securities issued by Buyer or an
Affiliate of a Buyer, (v) disclosure as Administrative Agent and Buyers deem
appropriate in connection with the enforcement of Administrative Agent’s or
Buyers’ rights hereunder or under any Transaction or in connection with working
with Administrative Agent’s and Buyer’s Affiliates, Subsidiaries and
representatives in connection with the management and/or review of the
Transactions, (vi) disclosure of any confidential terms that are in the public
domain other than due to a breach of this covenant, or (vii) disclosure made to
an assignee, participant, repledgee or any of their direct and indirect
Affiliates and Subsidiaries, representatives, attorneys or accountants, but only
to the extent such disclosure is necessary in connection with the transactions
or performing rights or obligations hereunder. Notwithstanding the foregoing or
anything to the contrary contained herein or in any other Program Agreement, the
parties hereto may disclose to any and all Persons, without limitation of any
kind, the federal, state and local tax treatment of the Transactions, any fact
relevant to understanding the federal, state and local tax treatment of the
Transactions, and all materials of any kind (including opinions or other tax
analyses) relating to such federal, state and local tax treatment and that may
be relevant to understanding such tax treatment; provided that Seller may not
disclose the name of or identifying information with respect to Administrative
Agent and Buyers or any pricing terms (including, without limitation,





--------------------------------------------------------------------------------

        


the Pricing Rate, Commitment Fee, Purchase Price Percentage, Purchase Price and
any other fees specified in the Pricing Side Letter) or other nonpublic business
or financial information (including any sublimits and financial covenants) that
is unrelated to the federal, state and local tax treatment of the Transactions
and is not relevant to understanding the federal, state and local tax treatment
of the Transactions, without the prior written consent of the Administrative
Agent.
SECTION 4.    Conditions Precedent. This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:
4.1    Delivered Documents. On the Amendment Effective Date, the Administrative
Agent on behalf of Buyer shall have received the following documents, each of
which shall be satisfactory to the Administrative Agent in form and substance:
(a)    this Amendment, executed and delivered by the Administrative Agent,
Buyers, the Seller and the Guarantor;
(b)    Amendment No. 1 to the Amended and Restated Pricing Side Letter, executed
and delivered by the Administrative Agent, Buyers, the Seller and the Guarantor;
and
(c)    such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.
SECTION 5.    Representations and Warranties.  Seller hereby represents and
warrants to the Administrative Agent and Buyers that it is in compliance with
all the terms and provisions set forth in the Repurchase Agreement on its part
to be observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of the Repurchase Agreement.
SECTION 6.    Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.
SECTION 7.    Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.
SECTION 8.    Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
SECTION 9.    Reaffirmation of Guaranty. The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of Seller





--------------------------------------------------------------------------------

        


to Administrative Agent and Buyers under the Repurchase Agreement and Pricing
Side Letter, as amended hereby.
SECTION 10.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.


[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.
CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent
By: /s/ Elie Chau     
Name: Elie Chau
Title: Vice President
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Committed Buyer
By: /s/ Chris Fera     
Name: Chris Fera
Title: Authorized Signatory
By: /s/ Oliver Nisenson     
Name: Oliver Nisenson
Title: Authorized Signatory
ALPINE SECURITIZATION LTD, as a Buyer, by Credit Suisse AG, New York Branch as
Attorney-in-Fact
By: /s/ Chris Fera     
Name: Chris Fera
Title: Vice President
By: /s/ Oliver Nisenson     
Name: Oliver Nisenson
Title: Authorized Signatory






Signature Page to Amendment No. 1 to Amended and Restated Master Repurchase
Agreement

--------------------------------------------------------------------------------

        


DITECH FINANCIAL LLC, as Seller
By: /s/ Cheryl Collins     
Name: Cheryl Collins
Title: SVP & Treasurer
WALTER INVESTMENT MANAGEMENT CORP., as Guarantor
By: /s/ Cheryl Collins     
Name: Cheryl Collins
Title: SVP & Treasurer










Signature Page to Amendment No. 1 to Amended and Restated Master Repurchase
Agreement
    